DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Claims 1-8, and 13-28 are pending.
Claims 9-12 have been canceled.
No new claims have been added.
No claims have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as unpatentable over Kiyoshi et al. (JPH0930834A) in view of Weeks et al (US 2014/0341883 A1).
Regarding claims 1-4, Kiyoshi discloses a glass-ceramic (glass substrate) plate having a thermal expansion coefficient of about -5 to 30 x 10-7/°C at 30-750°C (up to 5.5x10-6/°K at 20-300°C).  Kiyoshi discloses a decorative composition comprising glass powder (glass flux material) and 1-45% by weight of colored pigment on the surface of the glass plate [0002].  Kiyoshi discloses the thermal expansion coefficient of the glass formed by the glass powder is 20 to 70x10-7/°C at 30-380°C [0007] and [0021] (less than 7 x 10-6/°K at 20-300°C). Kiyoshi discloses the composition of the glass powder as comprising 43-66 wt% SiO2 [0009], 3-7 wt% Al2O3 [0010], 5-35wt% Bi2O3 [0013], 13-20 wt% B2O3 [0011], 0-1 wt%, Li2O [0014], 0-3 wt% Na2O [0015], 0-3 wt% K2O [0016], 2-4 wt% BaO, and 0-20 wt% ZrO2.  The composition disclosed by Kiyoshi, when converted to mol%, results in compositions within the instant claimed range of SiO2 58 - 65 mol%, Al2O3 2.5 – 4.8 mol%, Bi2O3 0.5 - 2 mol%, and B2O3 18 - 25 mol%, Li2O 0-15 mol%, Na2O 0-12 mol%, and K2O 0-4 mol% with at least 2.5 mol% of at least one oxide of the group Li2O, Na2O and K2O and at least one material selected from the group consisting of up to 2 mol% ZrO2, up to 2 mol% TiO2, up to 3 mol% alkaline earth metal oxide, and up to 3 mol% ZnO and combinations thereof.  
Kiyoshi does not explicitly disclose examples having the exact compositional ranges as claimed, or explicitly teach the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of less than 6 or 4.5, or greater than 2.1.
However, Kiyoshi teaches individual components of the glass powder composition whose wt% ranges when converted to mol% ranges overlap the instant claimed mol% ranges for each of the instant claimed components and teaches a thermal expansion coefficient as claimed.  
Additionally, regarding the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of less than 6 or 4.5, or greater than 2.1, 1.	Weeks teaches wherein the alkali to alumina ratio of a glass is a result effective variable. Specifically, Weeks teaches that the alkali to alumina ratio of a glass influences the melting behavior, including the strain point, annealing point, and softening point [0196] and shows effects between ratios indicating a reduction of each with ratios in the claimed range greater than 2.1 to less than 6 or less than 4.5 (Fig 1). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).    
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the component ranges as taught by Kiyoshi overlapping the instant claimed ranges and to adjust the alkali oxide to alumina ratio (ΣR2O/Al2O3) within the claimed range of greater than 2.1 to less than 6 or less than 4.5 to with the expected result of reducing and optimizing the strain point, annealing point, and softening point of Kiyoshi for the intended application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  The glass material of Kiyoshi in view of Weeks would be expected to produce the instant claimed glass powder with the same opacity with a softening temperature of less than 680 °C as claimed since it has the instant claimed composition and thermal expansion properties.  Accordingly, products of identical chemical 
Regarding claim 6, Kiyoshi in view of Weeks discloses all of the limitations of claim 1 as set forth above and Kiyoshi further discloses the coating with a thickness of .5-20µm [0025] (including greater than 4µm and greater than 5µm).  
Kiyoshi does not expressly state the coating thickness as specifically greater than 4 or 5 µm.
However, the range of thickness Kiyoshi discloses significantly overlaps the claimed ranges of greater than 4 or greater than 5µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coating of Kiyoshi in a thickness range of greater than 4 or 5 µm overlapping the instant claimed thickness range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claims 5, 8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi et al. (JPH0930834A) in view of Weeks et al (US 2014/0341883 A1), and further in view of Chopinet et al. (US 2012/0263957A1).
Regarding claim 5, Kiyoshi in view of Weeks discloses all of the limitations of claim 1 as set forth above.
Kiyoshi in view of Weeks does not teach a particle distribution d50 between 1.2 and 2.5µm.
However, Chopinet teaches a frit glass for a pigmented enamel used to coat a glass-ceramic plate [0033].  Chopinet teaches the particle size distribution as varying from between 1-6 µm which makes it easier to obtain sufficient opacity without having to lay down too great a coating thickness [0026].
Because the particle size range taught by Chopinet significantly overlaps the instant claimed particle size range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an average particle size overlapping the instant claimed particle size to produce a coating that is sufficiently opaque while minimizing the required coating thickness. 

Regarding claim 8, Kiyoshi discloses a decorative composition comprising glass powder (glass flux material) and 1-45% by weight of colored pigment mixed into a paste [0002] and [0023].  Kiyoshi discloses the composition of the glass powder as comprising 43-66 wt% SiO2 [0009], 3-7 wt% Al2O3 [0010], 5-35 wt% Bi2O3 [0013], 13-20 wt% B2O3 [0011], 0-1 wt% Li2O [0014], 0-3 wt% Na2O [0015], 0-3 wt% K2O [0016].  The composition disclosed by Kiyoshi, when converted to mol%, results in compositions 2 58 - 65 mol%, Al2O3 2.5 – 4.8 mol%, Bi2O3 0.5 - 2 mol%, and B2O3 18 - 25 mol%, including wherein Na2O is less than 5 mol% and less than or equal to 1.3 mol%, with at least 2.5 mol% of at least one oxide of the group Li2O, Na2O and K2O.  
Kiyoshi does not explicitly disclose examples having the exact compositional ranges as claimed or a particle size distribution of the glass flux having a d50 between 1.2 and 2.5µm. Kiyoshi also does not explicitly disclose the softening temperature as less than 680˚C.
However, Kiyoshi teaches individual components of the glass powder composition whose mol% ranges overlap the instant claimed mol% ranges for each of the instant claimed components. Regarding the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of less than 6, or greater than 2.1 	Weeks teaches wherein the alkali to alumina ratio of a glass is a result effective variable. Specifically, Weeks teaches that the alkali to alumina ratio of a glass influences the melting behavior, including the strain point, annealing point, and softening point [0196] and shows effects between ratios indicating a reduction of each with ratios in the claimed range greater than 2.1 to less than 6 (Fig 1). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Additionally, Chopinet teaches a glass frit paste for a pigmented enamel used to coat a glass-ceramic plate [0033].  Chopinet teaches the particle size distribution as varying from between 1-6 µm 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the component ranges of Kiyoshi overlapping the instant claimed ranges and to adjust the alkali oxide to alumina ratio (ΣR2O/Al2O3) within the claimed range of greater than 2.1 to less than 6 to with the expected result of reducing and optimizing the strain point, annealing point, and softening point of Kiyoshi for the intended application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Also, because the particle size range taught by Chopinet significantly overlaps the instant claimed particle size range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an average particle size as taught by Chopinet overlapping the instant claimed particle size in the glass powder (paste) coating of Kiyoshi to produce a coating that is sufficiently opaque while being able to minimize the required coating thickness to achieve opacity.  The glass material being of the same composition as would be expected to produce the instant claimed glass powder with a softening temperature of less than 680 °C.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed properties (i.e. opacity and softening temperature), are necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical 
Regarding claims 27 and 28, Kiyoshi discloses a decorative composition comprising glass powder (glass flux material) and 1-45% by weight of colored pigment mixed into a paste [0002] and [0023].  Kiyoshi discloses the composition of the glass powder as comprising 43-66 wt% SiO2 [0009], 3-7 wt% Al2O3 [0010], 5-35 wt% Bi2O3 [0013], 13-20 wt% B2O3 [0011], 0-1 wt% Li2O [0014], 0-3 wt% Na2O [0015], 0-3 wt% K2O [0016].  The composition disclosed by Kiyoshi, when converted to mol%, results in compositions overlapping the instant claimed range of SiO2 58 - 65 mol%, Al2O3 2.5 - 6 mol %, Bi2O3 0.5 - 2 mol%, and B2O3 18 - 25 mol%, including wherein Na2O is less than 5 mol% and less than or equal to 1.3 mol%, with at least 2.5 mol% of at least one oxide of the group Li2O, Na2O and K2O.  
Kiyoshi does not explicitly disclose examples having the exact compositional ranges as claimed or a particle size distribution of the glass flux having a d50 between 1.2 and 2.5µm.
However, Kiyoshi teaches individual components of the glass powder composition whose mol% ranges overlap the instant claimed mol% ranges for each of the instant claimed components. Regarding the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of less than 6, or greater than 2.1, 	Weeks teaches wherein the alkali to alumina ratio of a glass is a result effective variable. Specifically, Weeks teaches that the alkali to alumina ratio of a glass influences the melting behavior, including the strain 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the component ranges of Kiyoshi overlapping the instant claimed ranges and to adjust the alkali oxide to alumina ratio (ΣR2O/Al2O3) within the claimed range of greater than 2.1 to less than 6 with the expected result of reducing and optimizing the strain point, annealing point, and softening point of Kiyoshi for the intended application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Also, because the particle size range taught by Chopinet significantly overlaps the instant claimed particle size range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an average particle size as taught by Chopinet overlapping the instant claimed particle size in the .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi et al. (JPH0930834A) in view of Weeks et al (US 2014/0341883 A1), and further in view of Pelletier et al. (US 8,673,461B2).
Regarding claim 7, Kiyoshi in view of Weeks discloses all of the limitations of claim 1 as set forth above.
Kiyoshi in view of Weeks does not teach wherein the coated glass substrate is a bullet-proof glass laminate composite, a fireplace window, a pyrolysis oven window, a fire protection glazing, a lamp, or a pharmaceutical packaging.
However, Pelletier teaches a coated glass-ceramic used as a hob (cooktop) and also discloses it used as an oven door or a fire screen.
Because both glass ceramic articles can be used as a cooktop, they are functional equivalents.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the coated glass-ceramic substrate of Kiyoshi as an oven door or a fire screen as in Pelletier.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi et al. (JPH0930834A) in view of Weeks et al (US 2014/0341883 A1), and further in view of Bockmeyer et al. (US 2013/0273320 A1).
Regarding claim 7,
Kiyoshi in view of Weeks does not teach wherein the coated glass substrate is a bullet-proof glass laminate composite, a fireplace window, a pyrolysis oven window, a fire protection glazing, a lamp, or a pharmaceutical packaging. 
However, Kiyoshi teaches a coated glass ceramic (glass) substrate used for a
cooktop.  Bockmeyer teaches coated glass or glass-ceramic substrates similar to that of Kiyoshi used for cooktops and also used for viewing windows in doors of cooking appliances, baking ovens [0002], and for fireplace viewing windows [0087].
Because Bockmeyer's coated glass or glass-ceramic substrate is so similar to
Kiyoshi's, it would have been obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to use the coated substrate of Kiyoshi in
the same applications taught by Bockmeyer because they would function as equivalents.
Claims 13-14, and 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Weeks et al (US 2014/0341883 A1).
Regarding claims 13-14, Striegler teaches a glass ceramic or glass cooktop (substrate) and an IR-permeable coating made of a heat-resistant inorganic enamel paint, which comprises an inorganic pigment and a glass flux, [0002].  Striegler teaches the thermal expansion coefficient of the glass flux as < 4x10-6/°K which is less than 7x10-6/°K [0019]. Striegler teaches the glass flux as having an inorganic pigment (abstract and [0017]) and teaches the flux comprising 0-6wt% Li2O and 3-10 wt% Al2O3 which includes a range of compositions that overlaps the claimed range of at least 2.5mol% Li2O and from 2.5 to 4.8 mol% Al2O3 (Table 1 sample GF2) when the weight % -6/°K (wholly within the range of up to 5.5 x10-6/°K)  as evidenced by Schjerven, SR. et al. (2008/0289619 A1) [0085].  Striegler teaches the coating is for decoration and observation blocking or opaque [0012] and [0023] (having a transmittance of less than 1% or .5% in a wavelength range from 380 to 780nm).
Striegler does not teach the exact mol% range of Li2O and Al2O3 and does not teach the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of greater than 2.1 and less than 6.
However the wt% of Li2O and Al2O3 as taught by Striegler significantly overlaps the instant claimed mol% range of at least 2.5 mol% Li2O and 2.5-4.8 mol% Al2O3.  Additionally, regarding the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of greater than 2.1 and less than 6, and Weeks teaches wherein the alkali to alumina ratio of a glass is a result effective variable. Specifically, Weeks teaches that the alkali to alumina ratio of a glass influences the melting behavior, including the strain point, annealing point, and softening point [0196] and shows effects between ratios indicating a reduction of each with ratios in the claimed range greater than 2.1 to less than 6 (Fig 1). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the component wt% range 2O3 and Li2O and to adjust the alkali oxide to alumina ratio (ΣR2O/Al2O3) within the claimed range of greater than 2.1 to less than 6 to with the expected result of reducing and optimizing the strain point, annealing point, and softening point of Striegler for the intended application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, it would have been obvious to optionally further optimize the Y:X to 2.0 or less in order to less provide for greater induced compressive stresses within the glass material to values entirely within the instant claimed range.  

Regarding claims 20 and 21,   Striegler as evidenced by Schjerven in view of Weeks discloses all of the limitations of claim 13 as set forth above and discloses a white coating coloring pigment [0034] which has in an L*a*b color space an L value of more than 86 and an a* value and a b* value of less than 1.  
Striegler as evidenced by Schjerven in view of Weeks does not expressly disclose the color space values. 
However, Striegler as evidenced by Schjerven in view of Weeks discloses a white coating and the same composition as the instant claim.  Additionally, white on the color scale is achieved when a* and b* are as close to 0 as possible and L moves closer to 100 from a scale of 1-100, as evidenced by “Hunter Lab Application Notes”; Vol 8 No 9.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a* and b* values as close to 0 as possible (less than 1) and an L value as close to 100 as possible (>86) in order to provide a white coating.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Weeks et al (US 2014/0341883 A1) as applied to claim 13 above, and further in view of Hoffmann et al (WO2012010302) hereinafter examiner will cite US equivalent (US 8,877,327 B2).
Regarding claim 16, Striegler as evidenced by Schjerven in view of Weeks teaches all of the limitations of claim 13 as set forth above.
Striegler does not teach wherein the substrate is made of borosilicate glass.
However Striegler teaches a glass ceramic or glass panel used for a cooktop and Hoffmann teaches a borosilicate glass used as a functional equivalent to a glass ceramic for a decorative heating plate for a cooking appliance (col. 6 lines 33-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a borosilicate glass as a functional equivalent for the substrate of Striegler for a cooktop with a frit coating. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Weeks et al (US 2014/0341883 A1) as applied to claim 13 above, in view of Henry et al. (US 5,357,079).
Regarding claim 17, Striegler as evidenced by Schjerven in view of Weeks teaches all of the limitations of claim 13 as set forth above.
Striegler as evidenced by Schjerven in view of Weeks does not teach wherein the coated glass substrate is curved.
However, Henry teaches a glass ceramic plate used for a cooktop and teaches the plate as bent (curved) providing a smooth but visually perceptible boundary between the cooking surface and the control surface to prevent the occurrence of raised, strip-like boundary elements between the cooking and control surface that form ridges or gaps that are hard to clean (col. 1 lines 61-67 and col. 2 lines 17-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bend the cooktop of Striegler and Weeks as taught by Henry to provide a smooth but visually perceptible boundary between the cooking surface and the control surface to prevent the occurrence of raised, strip-like boundary elements between the cooking and control surface that form ridges or gaps that are hard to clean.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) as applied to claim 13 above, in view of Weeks et al (US 2014/0341883 A1) and further in view of Guillemot et al. (US20150144613A1).
Regarding claim 18, Striegler as evidenced by Schjerven in view of Weeks teaches all of the limitations of claim 13 as set forth above.
Striegler as evidenced by Schjerven in view of Weeks does not teach wherein the substrate is a multilayer composite.
However, Guillemot teaches a glass-ceramic cooktop substrate [0028] and [0029] with multiple layers which may include in addition to a decorative layer, masking and may include additional functional layers.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a multilayer configuration such as the configuration taught by Guillemot in the cooktop of Striegler as evidenced by Schjerven to provide additional functionality and masking characteristics.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Weeks et al (US 2014/0341883 A1) as applied to claim 13 above, and further in view of Kiyoshi et al. (JPH0930834A).
Regarding claim 15, Striegler as evidenced by Schjerven in view of Weeks teaches all of the limitations of claim 13 as set forth above.
Striegler as evidenced by Schjerven in view of Weeks does not teach wherein the glass flux-based coating comprises pigments with a degree of volume filling from 10 to 60%.
However, Striegler teaches the enamel paint has been modified from the convention to reduce the glass flux to 1-30 wt% and increase pigment content of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add Bi2O3 in an amount of 5 to 35 wt% to the composition of Striegler and to increase the flux content to at least 55% and decrease the pigment wt% to at least 45 wt% (between 1 and 60 vol%) as taught by Kiyoshi in order to provide improved flowability and improved abrasion resistance of the coating so the coating is easily decorated and does not reduce the durability of the cooktop. 
Regarding claim 19, Striegler as evidenced by Schjerven in view of Weeks teaches all of the limitations of claim 13 as set forth above.
Striegler as evidenced by Schjerven in view of Weeks is silent regarding the glass flux-based coating thickness.
However, Kiyoshi teaches an enamel paint coating thickness of with a thickness of .5-20µm [0025] (including greater than 4µm and greater than 5µm) to prevent cracks from occurring in the decorative coating film.  Although Kiyoshi does not expressly state the coating thickness as specifically greater than 4 or 5 µm, the range of thickness Kiyoshi discloses significantly overlaps the claimed ranges of greater than 4 or greater than 5µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coating of in a thickness range of greater than 4 or 5 µm overlapping the instant claimed thickness range as taught by Kiyoshi as the thickness of the coating of Striegler and overlapping that of the claimed invention in order to prevent the coating from cracking.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claims 1-4, 6, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Kiyoshi et al. (JPH0930834A) further in view of Weeks et al (US 2014/0341883 A1).
Regarding claims 1-4, 22, 24, 25, and 26, Striegler teaches a glass ceramic or glass cooktop (coated glass substrate) and an IR-permeable coating made of a heat-resistant inorganic enamel paint, which comprises an inorganic pigment and a glass flux, [0002].  Striegler teaches the thermal expansion coefficient of the glass flux as < -6/°K which overlaps the value of up to 5.5 x10-6/°K and is less than 7x10-6/°K [0019]. Striegler teaches the glass flux as having an inorganic pigment (abstract and [0017] and teaches the flux comprising 0-6wt% Li2O which overlaps the claimed rage of at least 2.5mol% Li2O (Table 1 sample GF2).  Striegler teaches an example of a glass ceramic or glass cooktop (substrate) such as CERAN® HIGHTRANS™  which has a thermal expansion coefficient of 1.5 x10-6/°K (wholly within the range of up to 5.5 x10-6/°K)  as evidenced by Schjerven, SR. et al. (2008/0289619 A1) [0085].  Striegler teaches the coating comprises an inorganic pigment and is for decoration and observation blocking or opaque [0002], [0012] and [0023].
Striegler teaches an example with the composition of the glass powder as comprising 50-65 wt% SiO2, 3-10 wt% Al2O3, 15-23 wt% B2O3, 0-6 wt% Li2O, 0-5 wt% Na2O, <2 wt% K2O, and 0-4 wt% ZrO2.
Striegler does not teach the exact range of Li2O or Bi2O3 in the glass composition.
However the wt% of Li2O as taught by Striegler when converted to mol% significantly overlaps the instant claimed mol% range of SiO2 58 - 65 mol%, Al2O3 2.5 - 4.8 mol%, and B2O3 18 - 25 mol%, with at least 2.5 mol% of at least one oxide of the group Li2O, Na2O and K2O and the sum of which is at least 8 mol%.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the wt% range of Striegler overlapping the instant claimed ranges of SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, and  ZrO2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 
Additionally, Kiyoshi teaches a pigmented glass flux used in the coloring and coating of glass and glass ceramic cooktops with a very similar composition of the glass powder.  Kiyoshi teaches that the addition of Bi2O3 in the amount of 5 to 35 wt% to such a composition is an essential component for obtaining high abrasion resistance (durability), as well as improved fluidity and sinterability of the glass.  As a result, a coating having high abrasion resistance can be obtained.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add Bi2O3 in an amount of 5 to 35 wt% to the composition of Striegler as taught by Kiyoshi in order to provide improved abrasion resistance as well as improved fluidity and sinterability of the glass of the coating. 
The composition disclosed by Striegler in view of Kiyoshi, when converted to mol%, results in compositions within the instant claimed range of SiO2 58 - 65 mol%, Al2O3 2.5 - 6 mol%, Bi2O3 0.5 - 2 mol%, and B2O3 18 - 25 mol%, Li2O 0-15 mol%, Na2O 0-12 mol%, and K2O 0-4 mol% with at least 2.5 mol% of at least one oxide of the group Li2O, Na2O and K2O and up to 2 mol% ZrO2. 
Regarding the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of less than 6, less than 4.5 or greater than 2.1, 	Weeks teaches wherein the alkali to alumina ratio of a glass is a result effective variable. Specifically, Weeks teaches that the alkali to alumina ratio of a glass influences the melting behavior, including the strain point, annealing point, and softening point [0196] and shows effects between ratios indicating a 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the component ranges disclosed by Striegler in view of Kiyoshi, overlapping the instant claimed ranges including a sum of alkali oxides of at least 8 mol% and less than 18 mol% and to adjust the alkali oxide to alumina ratio (ΣR2O/Al2O3) within the claimed range of greater than 2.1 to less than 6 or less than 4.5 to with the expected result of reducing and optimizing the strain point, annealing point, and softening point of Striegler in view of Kiyoshi for the intended application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  The glass material having the same composition as claimed would be expected to produce the instant claimed glass powder with identical opacity with a transmittance of less than 1% or .5% in a wavelength from 380-780nm and softening temperature of less than 680 °C since they have the instant claimed composition and thermal expansion properties.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. opacity, transmittance, and softening temperature), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical 
Regarding claim 6, Striegler in view of Kiyoshi further in view of Weeks teaches all of the limitations of claim 1 as set forth above and Kiyoshi teaches similar cooktop coating with a thicknesses of .2 to 20µm [0031] 
Although Striegler in view of Kiyoshi further in view of Weeks does not expressly teach a thickness of the coating as greater than 4µm, the thickness of .2-20µm as taught by Kiyoshi significantly overlaps the instant claimed thickness of greater than 4 µm (up to 20µm) 
Therefore it would have been obvious to a person having ordinary skill in the art to use a thickness of .2 to 20µm overlapping the instant claimed thickness of greater than 4 microns.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Kiyoshi et al. (JPH0930834A) further in view of Weeks et al (US 2014/0341883 A1) further in view of Chopinet et al. (US 2012/0263957A1).
Regarding claim 5, Striegler in view of Kiyoshi further in view of Weeks discloses all of the limitations of claim 1 as set forth above.
Striegler in view of Kiyoshi further in view of Weeks does not teach a particle distribution d50 between 1.2 and 2.5µm.
However, Chopinet teaches a frit glass for a pigmented enamel used to coat a glass-ceramic plate [0033].  Chopinet teaches the particle size distribution as varying from between 1-6 µm which makes it easier to obtain sufficient opacity without having to lay down too great a coating thickness [0026].
Because the particle size range taught by Chopinet significantly overlaps the instant claimed particle size range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an average particle size overlapping the instant claimed particle size to produce a coating that is sufficiently opaque while minimizing the required coating thickness. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Kiyoshi et al. (JPH0930834A) further in view of Weeks et al (US 2014/0341883 A1) further in view of Pelletier et al. (US 8,673,461B2).
Regarding claim 7, Striegler in view of Kiyoshi further in view of Weeks teaches all of the limitations of claim 1 as set forth above.
Striegler in view of Kiyoshi further in view of Weeks does not teach wherein the coated glass substrate is a bullet-proof glass laminate composite, a fireplace window, a pyrolysis oven window, a fire protection glazing, a lamp, or a pharmaceutical packaging.
However, Striegler teaches the coated surface as a cooktop.  Pelletier also teaches a coated glass-ceramic used as a hob (cooktop) and also discloses it used as an oven door or a fire screen.
Because both glass ceramic articles can be used as a cooktop, they are functional equivalents.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the coated glass-ceramic substrate of Striegler in view of Kiyoshi further in view of Weeks as an oven door or a fire screen as in Pelletier.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) as evidenced by Schjerven, SR. et al. (2008/0289619 A1) in view of Kiyoshi et al. (JPH0930834A) and further in view of Weeks et al (US 2014/0341883 A1) further in view of Bockmeyer et al. (US 2013/0273320A1).
Regarding claim 7, Striegler in view of Kiyoshi further in view of Weeks discloses all of the limitations of claim 1 as set forth above.
Striegler in view of Kiyoshi further in view of Weeks does not teach wherein the coated glass substrate is a bullet-proof glass laminate composite, a fireplace window, a pyrolysis oven window, a fire protection glazing, a lamp, or a pharmaceutical packaging. 
However, Striegler teaches a coated glass ceramic (glass) substrate used for a
cooktop.  Bockmeyer teaches coated glass or glass-ceramic substrates similar to that of Striegler used for cooktops and also used for viewing windows in doors of cooking appliances, baking ovens [0002], and for fireplace viewing windows [0087].
Because Bockmeyer's coated glass or glass-ceramic substrate is so similar to
Striegler's, it would have been obvious to a person having ordinary skill in the art before
.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Striegler (2004/0091718 A1) in view of Kiyoshi et al. (JPH0930834A) further in view of Weeks et al (US 2014/0341883 A1) and further in view of Chopinet et al. (US 2012/0263957A1).
Regarding claims 8 and 23, Striegler teaches an IR-permeable coating made of a heat-resistant inorganic enamel paint, which comprises an inorganic pigment and a glass flux, [0002].  Striegler teaches the glass flux as having an inorganic pigment (abstract and [0017]) and teaches the flux comprising 0-6wt% Li2O which overlaps the claimed rage of at least 2.5 mol% Li2O (Table 1 sample GF2).    Striegler teaches the coating is for decoration and observation blocking or opaque [0012] and [0023] (having a transmittance of less than 1% or .5% in a wavelength range from 380 to 780nm).
Striegler teaches an example with the composition of the glass powder as comprising 50-65 wt% SiO2, 3-10 wt% Al2O3, 15-23 wt% B2O3, 0-6 wt% Li2O, 0-5 wt% Na2O, <2 wt% K2O, and 0-4 wt% ZrO2.
Striegler does not teach the exact range of Li2O or Bi2O3 in the glass composition or a powder having a particle size with a d50 of 1.2 to 2.5 µm. 
However the wt% of Li2
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the wt% range of Striegler overlapping the instant claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Additionally, Kiyoshi teaches a pigmented glass flux used in the coloring and coating of glass and glass ceramic cooktops with a very similar composition of the glass powder [009]-[0011] and [0013]-[0016].  Kiyoshi teaches that the addition of Bi2O3 in the amount of 5 to 35 wt% to such a composition is an essential component for obtaining high abrasion resistance (durability), as well as improved fluidity and sinterability of the glass.  As a result, a coating having high abrasion resistance can be obtained.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add Bi2O3 in an amount of 5 to 35 wt% to the composition of Striegler as taught by Kiyoshi in order to provide improved abrasion resistance as well as improved fluidity and sinterability of the glass of the coating. 
The composition disclosed by Striegler in view of Kiyoshi, when converted to mol%, results in compositions within the instant claimed range of SiO2 58 - 65 mol%, Al2O3 2.5 – 4.8 mol%, Bi2O3 0.5 - 2 mol%, and B2O3 18 - 25 mol%, Li2O 0-15 mol%, Na2O 0-12 mol%, and K2O 0-4 mol% with at least 2.5 mol% of at least one oxide of the group Li2O, Na2O and K2
Regarding the ratio of alkali oxides to aluminum oxide ΣR2O/Al2O3 of less than 6, or greater than 2.1, 	Weeks teaches wherein the alkali to alumina ratio of a glass is a result effective variable. Specifically, Weeks teaches that the alkali to alumina ratio of a glass influences the melting behavior, including the strain point, annealing point, and softening point [0196] and shows effects between ratios indicating a reduction of each with ratios in the claimed range greater than 2.1 to less than 6 (Fig 1). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the component ranges disclosed by Striegler with the addition of Bi2O3 in the amount of 5 to 35 wt% to such a composition for obtaining high abrasion resistance (durability), as well as improved fluidity and sinterability of the glass as taught by Kiyoshi, overlapping the instant claimed ranges including a sum of alkali oxides of at least 8 mol% and to adjust the alkali oxide to alumina ratio (ΣR2O/Al2O3) within the claimed range of greater than 2.1 to less than 6 or less than 4.5 to with the expected result of reducing and optimizing the strain point, annealing point, and softening point of Striegler in view of Kiyoshi for the intended application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, it would have been obvious to 
Additionally, Chopinet teaches a glass frit paste for a pigmented enamel used to coat a glass-ceramic plate [0033].  Chopinet teaches the particle size distribution as varying from between 1-6 µm which makes it easier to obtain sufficient opacity without having to lay down too great a coating thickness [0026].
Therefore, because the particle size range taught by Chopinet significantly overlaps the instant claimed particle size range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an average particle size as taught by Chopinet overlapping the instant claimed particle size in the glass powder (paste) coating of Striegler in view of Kiyoshi to produce a coating that is sufficiently opaque while being able to minimize the required coating thickness to achieve opacity. 

Response to Arguments
Applicant's amendments, affidavit and arguments filed 5/3/2021 regarding the rejections under 35 U.S.C. 103 with regard to claims 1,2-4, and 6 over Kiyoshi and Weeks and claims 5, 7, 22, and 24-25 over Kiyoshi and Weeks further in view of one or more of Chopinet, and Pelletier and Bockmeyer, , claims 27-28 over Kiyoshi and Weeks and Chopinet and claims 14 and 21-22 over Striegler, Schjerven and Weeks and claims 2O3 content have the same ratio of alkali to Al2O3 and Fine indicates that the alkali amount is related to softening point of the glass (col 2 lines 23-26) even with high B2O3 contents therefore, one skilled in the art would indeed expect to be able to apply the ratio of Weeks with the prior art of record having more than one trivalent element as a result effective variable to influence the melting behavior. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        



/E.D.I./Examiner, Art Unit 1784